     Case: 1:20-cv-03837 Document #: 42 Filed: 09/11/20 Page 1 of 2 PageID #:6008




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

BOARD OF TRUSTEES OF THE UNIVERSITY OF
ARKANSAS, A BODY POLITIC AND CORPORATE,
                                                           Civil Action No.: 1:20-cv-03837

       Plaintiff,                                          Judge Manish S. Shah

v.                                                         Magistrate Judge Jeffrey I. Cummings

THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.

                                      NOTICE OF DISMISSAL

        Plaintiff hereby files this Notice of Voluntary Dismissal as to any remaining Defendants

 that have not been subject to a prior Order entered by the Court, including any consent judgment

 order, final judgment order, or a prior dismissal entered by the Court. All such Defendants are

 hereby dismissed without prejudice.

        This terminates the action.

 DATED: September 11, 2020                            Respectfully submitted,

                                                      /s/ Keith A. Vogt
                                                      Keith A. Vogt (Bar No. 6207971)
                                                      Keith Vogt, Ltd.
                                                      111 West Jackson Boulevard, Suite 1700
                                                      Chicago, Illinois 60604
                                                      Telephone: 312-675-6079
                                                      E-mail: keith@vogtip.com

                                                      ATTORNEY FOR PLAINTIFF
   Case: 1:20-cv-03837 Document #: 42 Filed: 09/11/20 Page 2 of 2 PageID #:6009




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on September 11, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all
registered attorneys of record.

                                                   /s/ Keith A. Vogt
                                                   Keith A. Vogt




                                               2
